Title: To Thomas Jefferson from John Jay, 27 October 1786
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 27th. October 1786

I wrote you a few Lines by the last french Packet mentioning the Letters I had received from you, and that by another Conveyance you would receive particular and important Dispatches from me.
Those Dispatches relate to the Consular Convention; they begin with a Letter from me of the 3d. Inst. which, among other Matters, enumerates the Number of Papers annexed to it.
After those Dispatches were completed it was accidentally and seasonably discovered, that the Entry of the Scheme of the Convention in the Books of this Office was erroneous. As in forming my Report I considered this Scheme as really being what it appeared to be from that Entry, correspondent Errors naturally took place in the Report.
On making that Discovery I wrote a Letter to the President of Congress dated the 9th. Instant, a Copy of which you will find to be the last Paper which forms the Packet herewith enclosed. On that Letter Congress were pleased to direct me to take Order, which is in other Words saying, that they approve of the Opinion given in the last Paragraph of the Letter.
We learn from the Chargé des Affaires of France that a Treaty is concluded for us with Morocco. We are anxious to be ascertained of the Fact, and to receive a Copy of it, that positive and accurate Information on the subject may be published. It is long since we heard that a Treaty with Portugal was likewise concluded, but it has not yet arrived, nor are we advised of the Reasons which retard its Conveyance.
In my Opinion you and Mr. Adams should have Commissions to treat with the Emperor and some other Powers, but it so happens that more domestic Objects divert the Attention of Congress in a considerable Degree, from their Affairs abroad.
The inefficacy of our Government becomes daily more and more apparent. Our Credit and our Treasury are in a sad Situation, and it is probable that either the Wisdom or the Passions of the People will produce Changes.
A Spirit of Licentiousness has infected Massachusetts, which appears more formidable than some at first apprehended; whether similar Symptoms will soon mark a like Disease in several other States, is very problematical.
The public Papers herewith sent contain everything generally  known about these Matters. A Reluctance to Taxes, an Impatience of Government, a Rage for Property, and little Regard to the Means of acquiring it, together with a Desire of Equality in all Things, seem to actuate the Mass of those who are uneasy in their Circumstances; to these may be added the Influence of ambitious Adventurers, and the Speculations of the many Characters who prefer private to public good, and of others who expect to gain more from Wrecks made by Tempests, than from the Produce of patient and honest Industry. As the Knaves and Fools of this World are forever in Alliance, it is easy to perceive how much Vigour and Wisdom a Government from its Construction and Administration should possess, in Order to repress the Evils which naturally flow from such copious Sources of Injustice and Evil.
Much I think is to be feared from the Sentiment which such a State of Things is calculated to infuse into the Minds of the rational and well intentioned. In their Eyes the Charms of Liberty will daily fade, and in seeking for Peace and Security, they will too naturally turn towards Systems in direct Opposition to those which oppress and disquiet them.
If Faction should long bear down Law and Government, Tyranny may raise its Head, or the more sober part of the People may even think of a King.
In short, my Dr. Sir; we are in a very unpleasant Situation. Changes are Necessary, but what they ought to be, what they will be, and how and when to be produced, are arduous Questions. I feel for the Cause of Liberty and for the Honor of my Countrymen who have so nobly asserted it, and who at present so abuse its Blessings. If it should not take Root in this Soil little Pains will be taken to cultivate it in any other.
This Letter will be carried to London by the Revd. Mr. Provost, who will with his own Hands deliver it to Mr. Adams with one from me, requesting him to convey to you by some trusty Hand.
I have the Honor to be with great Respect & Esteem &c.,

John Jay

P.S. I also enclose Copies of three Acts of Congress Vizt. of 16. 20. and 21. Inst.

